Citation Nr: 0734249	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-33 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic myeloid 
leukemia due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Valerie J. Eastwood, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969; and had service in the Army reserves from August 
1969 through July 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2004 and October 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, GA.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2007.  A transcript of that 
hearing is of record.


FINDING OF FACT

The veteran was not exposed to ionizing radiation during his 
period of active military service; he does not qualify as a 
radiation-exposed veteran.


CONCLUSION OF LAW

The veteran does not have chronic myeloid leukemia that is 
the result of in-service exposure to ionizing radiation.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2004.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim, and requested that he 
complete and submit a radiation risk activity sheet.  The RO 
also provided a statement of the case (SOC) reporting the 
results of its review of the issue and the text of the 
relevant portions of the VA regulations.  While the 
notifications did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), because 
the veteran's claim will be denied, these questions are not 
now before the Board.  Consequently, a remand of the service 
connection question is not necessary.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical and personnel records, private medical 
records, and the RO contacted the National Personnel Records 
Center (NPRC) to assist the veteran in verifying his claim of 
radiation exposure.  VA has no duty to inform or assist that 
was unmet.

Service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
leukemia, if manifest to a compensable degree within a year 
after qualifying active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the veteran and his representative made it 
clear when they appeared for the June 2007 hearing that the 
veteran's appeal was limited to the question of service 
connection for disability due to exposure to ionizing 
radiation.  Certain specified disabilities becoming manifest 
in a "radiation-exposed veteran" shall be service connected, 
including all forms of leukemia except chronic lymphocytic 
leukemia.  See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 
3.309(d)(1), (2).  The term "radiation-exposed veteran" means 
a veteran who participated in a "radiation-risk activity."  
See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  
The term "radiation-risk activity" means on-site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain presence on the grounds of a gaseous 
diffusion plant located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee; 
certain service on Amchitka Island, Alaska during certain 
underground nuclear tests; or service which, if performed as 
an employee of the Department of Energy, would qualify the 
individual for inclusion as a member of the "Special 
Exposure Cohort."  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).  On-site participation includes presence 
at a test site during an official operational period of an 
atmospheric nuclear test, or performance of official military 
duties in connection with ships, aircraft or other equipment 
used in direct support of the nuclear test.  38 C.F.R. § 
3.309(d)(3).

The provisions of 38 C.F.R. § 3.311(b)(2)(vii) (2007) define 
"radiogenic disease" as a disease that may be induced by 
ionizing radiation and includes all forms of leukemia except 
lymphatic leukemia.  In all claims in which it is established 
that a radiogenic disease first became manifest after service 
and was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. §§ 
3.307, 3.309, and it is contended that the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  Dose data 
will be requested from the Department of Defense in claims 
based on participation in atmospheric nuclear testing and in 
claims based on participation in the American occupation of 
Hiroshima or Nagasaki, Japan.  38 C.F.R. § 
3.311(a)(2)(i)(ii).  In all other claims involving radiation 
exposure, a request will be made for any available records 
concerning the veteran's exposure to radiation.  These 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation.  38 C.F.R. § 
3.311(a)(2)(iii).  Section 3.311(b) provides for referral of 
claim for service connection for a disability due to exposure 
to ionizing radiation to the Under Secretary for Benefits 
when a veteran was exposed to ionizing radiation as a result 
of participation in atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, or other activities 
as claimed, and he subsequently develops a radiogenic disease 
within a specified time.  Id.

The United States Court of Veterans Appeals (Court) has held 
that service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, certain diseases shown to a compensable 
degree within a year of separation from service are presumed 
to have been incurred in or aggravated by service; as to 
radiation-exposed veterans, there are certain diseases, 
including this veteran's chronic myeloid leukemia, which may 
be presumptively service connected under 38 U.S.C.A. § 
1112(c) if participation in an in-service radiation-risk 
activity is shown.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  Second, service connection may be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages found in 38 C.F.R. § 3.311 if the condition at 
issue is a "radiogenic disease," and other conditions 
specified by regulation are met, such as an evidentiary 
showing of exposure to ionizing radiation.  See 38 C.F.R. 
§ 3.311(b)(2), (4).  Third, direct service connection may be 
established under 38 C.F.R. §  3.303(d) by showing that the 
disease began during or was aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, 
under Combee, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.  (As noted above, the veteran has 
not pursued an appeal of the question of direct service 
connection.)

The veteran alleges that while stationed at Fort Campbell, 
Kentucky, with the 101st Airborne, around 1968, he was sent 
over to Clarksville base, (a Navy and Marine installation 
close to Fort Campbell), to conduct a line of duty 
investigation regarding the death of two soldiers who were 
electrocuted on the inner fence of the base.  The veteran 
stated that he worked on the base a week or two conducting 
the investigation, and went all over the base as part of his 
preparation to write his report.  He noted that while he was 
there, he saw signs on fences and buildings warning of 
radiation hazard, and he believed the service department had 
nuclear weapons or nuclear missiles at Clarksville base.  
Despite the possible risk of radiation exposure, the veteran 
acknowledged that he was not warned of the risk, no one 
suggested that he wear any equipment, and he was not given a 
badge to monitor any radiation exposure.  

The veteran also contends that while on active duty for 
training with the Army reserves at Camp Shelby, Litton 
Industries, a private engineering firm, was testing high beam 
nuclear weaponry, and he thinks he might have been exposed to 
radiation during his training.  As already noted, at the June 
2007 hearing, the veteran's representative stated that he is 
not alleging that the leukemia had its onset while on active 
duty, nor is the veteran alleging that it manifested itself 
within the first year after service; rather, their sole 
contention is that the leukemia is attributable to the 
ionizing radiation exposure during his service.

A Memorial Hospital Laboratory bone marrow examination by 
M.A., M.D., dated in August 2003, offered a final diagnosis 
of markedly hypercellular marrow with marked myeloid 
hyperplasia, consistent with myelogenous leukemia.

A November 2003 letter from E.A., M.D. stating that he 
initially saw the veteran on August 29, 2003, at which point 
he diagnosed him with chronic myeloid leukemia (CML).  Dr. A. 
noted that the etiology of the CML was unclear with the 
exception that an increased risk of CML had been found in 
individuals exposed to large doses of radiation, noting that 
this was particularly true of survivors of the atomic bomb 
blast in Japan.  Dr. A. stated that the veteran had exposure 
to radiation during his service in the 101st Airborne during 
the Vietnam conflict.  He stated that he did not know the 
details of the veteran's exposure history but noted that a 
long latency period between radiation exposure and 
development of CML would certainly be possible, stating that 
a latency period is always seen in radiation induced 
malignancy.

The file contains a September 2004 response from the NPRC 
noting that no records were found that confirmed radiation 
risk activity, including no record of a DD Form 1141, (a 
veteran's record of occupational exposure to ionizing 
radiation).  An April 2005 letter from the chief of the U.S. 
Army Radiation Standards and Dosimetry Laboratory stated that 
the Army radiation dosimetry branch had researched the files 
for records of the veteran's exposure to ionizing radiation, 
but that the branch was unable to locate any records.

In this case, clinical evidence of the veteran's chronic 
myeloid leukemia was not shown until August 2003, over 30 
years after discharge from active duty.  Chronic myeloid 
leukemia is among the diseases listed at 38 C.F.R. § 3.309(d) 
that may be service connected if manifest in a radiation-
exposed veteran.  In this regard, the Board points out that 
there is no evidence that the appellant participated in a 
"radiation risk activity" with exposure identified under 38 
C.F.R. § 3.309, all of which involve either on-site 
participation in a test involving atmospheric detonation of a 
nuclear device, certain service at specified locations, or 
certain duties, none of which the veteran experienced.  

The veteran contends that his chronic myeloid leukemia is the 
direct result of exposure to ionizing radiation from his job 
duties in service.  He has not alleged participation in any 
"radiation-risk activity" as defined by § 3.309, and the 
record does not suggest his presence at any such location.  
Therefore, the presumption of  38 C.F.R. § 3.309(d) does not 
lead to an award of service connection.

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
ionizing radiation in service which do not become manifest 
until after military service.  See 38 C.F.R. § 3.311.  The 
regulation provides that in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a)(1).

This regulation (§ 3.311) establishes a series of 
chronological obligations.  Wandel v. West, 11 Vet. App. 200 
(1998).  First, there must be a showing that the veteran 
suffers from a radiogenic disease, which has been shown in 
this case.  38 C.F.R. § 3.311(b)(2).  Once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period, and claims that the disease is related to 
radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

Here, the evidence shows that the veteran meets the initial 
criterion of having a radiogenic disease, and that it became 
manifest within the time period specified by regulation, 
(leukemia may manifest itself anytime after exposure).  
However, his service medical records do not contain a DD Form 
1141, Record of Occupational Exposure to Ionizing Radiation, 
nor did the NPRC verify that he had any such exposure.  In 
addition, an April 2005 letter from the chief of the U.S. 
Army Radiation Standards and Dosimetry Laboratory stated that 
the branch was unable to locate any records of the veteran's 
exposure to any ionizing radiation.  

The Board notes that in a March 2004 statement in support of 
claim, the veteran asserted that Dr. A, his private 
physician, connected his current chronic myeloid leukemia to 
his in-service radiation exposure.  The file does contain a 
November 2003 letter from Dr. A. noting that the etiology of 
CML is unclear with the exception that an increased risk of 
CML has clearly been found in individuals exposed to large 
doses of radiation, and that a long latency period between 
radiation exposure and the development of CML would certainly 
be possible.  Dr. A. went on to state that the veteran had 
exposure to radiation during his service in the 101st 
Airborne during the Vietnam conflict but acknowledged that he 
did not know all the details of his exposure history.  

In this case, the Board does not dispute Dr. A.'s medical 
opinion that an increased risk of CML has been found in 
individuals exposed to large doses of radiation.  Because of 
the relationship, CML has been identified by regulation as 
one of the radiogenic diseases.  However, as documented by 
NPRC and the chief of the U.S. Army Radiation Standards and 
Dosimetry, there is no evidence in the record to indicate 
that the veteran was exposed to ionizing radiation.  It is 
clear that in order to accept Dr. A's opinion as establishing 
a nexus between the veteran's period of service and his 
current CML, exposure to radiation must be documented.  In 
this case, although Dr. A. stated that the veteran was 
exposed to radiation during his service in the 101st 
Airborne, he specifically acknowledged that he did not know 
the details of the veteran's exposure history, and as noted 
above, exposure has not been verified by the service 
department.  As such, Dr. A.'s opinion regarding a nexus 
between CML and radiation exposure does not provide a nexus 
between the veteran's current CML and his period of service 
because it is based on the undocumented premise that the 
veteran was in fact exposed to radiation.

In sum, there is no probative evidence of record that 
supports the veteran's contentions of exposure to ionizing 
radiation.  Although the veteran believes he may have been 
exposed while on Clarksville base and at Camp Shelby, he 
provided no proof of such exposure other than his own 
speculation that because he was near where these activities 
occurred he must have been exposed.  Such speculation does 
not suffice.  The Board thus finds that because there is no 
evidence that the veteran was in fact exposed to ionizing 
radiation, referral to the Under Secretary for Benefits is 
not warranted, and the analysis under the special provisions 
of section 3.311 ends.  See 38 C.F.R. § 3.311(f).

In summary, the record shows no exposure to ionizing 
radiation.  Thus, lacking evidence that the veteran was 
exposed to ionizing radiation in service, service connection 
is not warranted on this basis.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  


ORDER

Service connection for chronic myeloid leukemia due to 
ionizing radiation exposure is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


